Exhibit 10.23

SEPARATION AGREEMENT AND LEGAL RELEASE

 

This Separation Agreement and Legal Release (the "Agreement and Release") is
between Ronald M. Burton ("you" and "your") and UQM Technologies, Inc., a
Colorado corporation ("Employer"), regarding the separation of your employment
with Employer.

 

RECITALS

 1. Employer employs you to work as its Senior Vice President of Operations.  
    You and Employer are parties to the Employment Agreement made and entered
    into as of August 13, 2010 (the "Employment Agreement").

 2. Effective May 2, 2012, your employment with Employer will terminate.

 3. Employer will provide you with the severance benefits to which you are
    eligible under the Employment Agreement.   Subject to the terms and
    conditions described below, Employer has agreed also to provide you with
    certain additional severance benefits that you agree you otherwise would not
    be entitled to receive.

 4. You understand that this is a legally binding document in which you
    surrender legal rights that you may have against Employer in connection with
    your employment and separation from employment and that you have the right
    to consult, at your sole expense, with an attorney of your choosing to
    answer questions that you may have regarding this Agreement and Release.




AGREEMENT

In consideration, the sufficiency of which is acknowledged, of the mutual
promises set forth below, you and Employer agree as follows:

      Termination of Employment.   Your employment with Employer will end
effective May 2, 2012 (the "Termination Date").   If you desire to submit a
letter of resignation, you may do so, and Employer will put the letter in your
personnel file.   Except as expressly modified below, the following provisions
of the Employment Agreement, to the fullest extent applicable upon termination
of your employment, shall remain in full force and effect:   Sections 5 (Term of
Employment, Expiration and Termination), 15 (Termination by Employer), 17
(Restrictive Covenant), 18 (Confidentiality), 19 (Resolution of Disputes), 20
(Notices) and 21 (Miscellaneous Provisions).

2.  Separation Pay and Benefits.

(a)    Pursuant to Section 5(c)(i) of the Employment Agreement, Employer will
pay you separation pay equal to a total of $152,007 (calculated as 8 months of
your base salary), which will be subject to customary withholding for all
applicable federal, state and local taxes (including FICA).   The payment will
be made through direct deposit to Employee's account(s) or as otherwise
designated by Employee in writing, within the time limits provided in Section
5(c)(iii) of the Employment Agreement.

(b)     In addition, and provided that you do not revoke this Agreement as
permitted under Section 3(c) below, Employer will provide you with the following
benefits as additional severance pay:

(1)        Subject to the following sentence, Employer will pay you a cash bonus
for the fiscal year ended March 31, 2012 in the amount of $66,000, which will be
subject to customary withholding for all applicable federal, state and local
taxes (including FICA).   Employer will pay you this amount in a lump sum six
months after the Termination Date, provided that you have not breached any of
the terms of this Agreement at any time on or before that date.

(2)        Subject to the final two sentences of this subsection (2), all of
your unvested stock options, both incentive and nonqualified, that were granted
under the 2002 UQM Technologies, Inc. Equity Incentive Plan (totaling 80,719
options) shall be deemed to have vested in full as of the day before the
Termination Date, and each of these Options may be exercised until the end of
the Option Period specified in the applicable option agreement.   The grant date
fair value of the Options (each of which vested under this subsection) is
$128,236.   If you have breached any of the terms of this Agreement at any time
on or before six months after the Termination Date, the Options that vested
under this subsection will be cancelled and deemed returned to Employer.   No
vesting under this subsection shall occur until the expiration of the seven day
revocation period described in Section 3(c) or if you exercise the right to
revoke.   If, before the expiration of six months after the Termination Date,
you exercise any of the Options and wish to sell any of the underlying shares,
you agree, immediately upon the Company's request, to deposit all sale proceeds
with the Company until the expiration of the six month period, and you also
agree that this obligation is specifically enforceable.

(3)        Subject to the final two sentences of this subsection (3), all of
your unvested restricted stock that was granted under the UQM Technologies, Inc.
Stock Bonus Plan (totaling 47,005 shares) (the "Shares") shall be deemed to have
vested in full as of the day before the Termination Date for purposes of the
plan.   The fair value of the restricted stock that vested under this subsection
will be calculated as of the expiration of the seven day revocation period
described in Section 3(c).   This amount will be subject to customary
withholding for all applicable federal, state and local taxes (including FICA).
  Employee may elect to pay the required tax withholding by having the Company
withhold from the number of Shares issuable to the Employee a number of Shares
having a value equal to the amount required to be withheld or any lesser amount
elected by the Employee.   The amount required to be withheld shall not be
greater than the minimum amount required to be withheld under the method of
withholding that results in the smallest amount of withholding.   The election
must be made immediately upon signing this Agreement and Release, and, once
made, is irrevocable.   If you have breached any of the terms of this Agreement
at any time on or before six months after the Termination Date, the Shares (each
of which vested under this subsection) will be cancelled and deemed returned to
Employer.   No vesting under this subsection (3) will occur until the expiration
of the seven day revocation period described in Section 3(c) or if you exercise
the right to revoke.   If, before the expiration of six months after the
Termination Date, you wish to sell any of the Shares, you agree, immediately
upon the Company's request, to deposit all sale proceeds with the Company until
the expiration of the six month period, and you also agree that this obligation
is specifically enforceable.

  (c)    You acknowledge that you would not be entitled to receive any of the
compensation or benefits described in Section 2(b) if you did not enter into
this Agreement and Release.

  (d)   You understand that you may continue your health insurance coverage as
provided under COBRA, but at your sole expense.

  (e)    On the Termination Date, you also will be paid for all unused vacation
(if any) accrued as of the Termination Date.   Any amounts paid are subject to
customary withholding for all applicable federal, state and local taxes
(including FICA).

 (f)    Employer will reimburse you for business expenses incurred on or before
the Termination Date in accordance with Employer's expense reimbursement
practices so long as such expenses are submitted within 15 days of the
Termination Date



3.      Older Worker's Benefit Protection Act.

(a)  If you are an employee over 40 years of age, you have special rights under
a federal law known as the Age Discrimination in Employment Act of 1967
("ADEA"), as amended by the Older Workers' Benefit Protection Act ("OWBPA").  
Under this law, you have the right to be free from age discrimination in all
aspects of the employment relationship.   You understand that by signing this
Agreement and Release, you are giving up the right to sue Employer for age
discrimination, as well as for any other legal claims that you might have or
claim to have that arise out of or relate to your employment with Employer and
the termination of that employment.

(b)  You   understand that you have 21 days after the Termination Date to decide
whether to sign this Agreement and Release.   You acknowledge that if you signed
before the expiration of 21 days, you were not required to do so, and could have
taken the entire 21 days.

(c)    Under OWBPA, you understand that you have the right to revoke this
Agreement and Release within seven days after signing it.   Any revocation must
be in writing addressed to:   UQM Technologies, Inc., Attn:   Eric R. Ridenour,
4120 Specialty Pl., Longmont,
CO 80504.   To be effective, Eric Ridenour must receive the revocation before
the expiration of the seven‑day period.   If this Agreement and Release is
revoked, however, you will not be entitled to any of the separation pay or
benefits described in section 2(b) above.   If Eric Ridenour does not receive
your written statement of revocation by the end of the revocation period, this
Agreement and Release will become legally enforceable and you may not thereafter
revoke it.

 

4.      General Release.  

You, on behalf of yourself and your heirs and assigns, agree to fully and
forever release Employer, its past and present subsidiaries and affiliates and
their respective officers, directors, employees, agents, and shareholders
(collectively, the "Released Parties"), from all legal claims, suits, damages
and demands of any nature, that may now exist or subsequently accrue, and that
in any way (whether directly or indirectly) arise out of or relate to your
employment relationship with Employer, including but not limited to, the
termination of your employment with Employer.



(a)  Except as specifically provided in section 4(c) below, this Agreement and
Release is intended to be interpreted in the broadest possible manner, to
include all actual or potential legal claims that you may have or later claim to
have against any of the Released Parties, regardless of whether you presently
are aware or unaware of the claim or the facts on which the claim is based, and
regardless whether the claim is based on the past, present or future effects of
acts or omissions by any of the Released Parties.

(b)  The legal claims against the Released Parties that you are giving up by
signing this Agreement and Release include, but are not limited to, the
following:

 (1)  All state law claims of whatever nature or kind, and whether based on
negligent or intentional acts or omissions, including without limitation, all
claims for breach of express or implied contract, wrongful discharge, fraud,
misrepresentation, omission, promissory estoppel, outrageous conduct,
defamation, libel, slander, invasion of privacy, and any other state law claims,
including without limitation, all claims arising out of or related to your
decision to enter into this Agreement and Release.

(2)  All claims for alleged personal physical or emotional injuries.

(3)  All claims under any local, state or federal statute, ordinance or
regulation concerning employment, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act ("ADEA"),
the Older Workers' Benefit Protection Act, the Rehabilitation Act, the Civil
Rights Act of 1991, the Equal Pay Act, the Americans with Disabilities Act, the
Colorado Anti-Discrimination Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act ("ERISA"), and
the Health Insurance Portability and Accountability Act ("HIPAA").

(c)  The only exceptions to this Agreement and Release are:   (i) claims for
unemployment compensation or workers' compensation benefits under state law;
(ii) your legally vested rights (if any) under any benefit plan of Employer; and
(iii) future legal claims, meaning those that may arise after your separation
from employment with Employer and are based on alleged acts, omissions or
occurrences that occurred after the date you signed this Agreement and Release.

(e) Nothing in this Agreement and Release shall preclude you from filing a
charge of discrimination or participating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission or a state civil rights
agency, although Employer will assert the validity of the release in such an
event.

 

5.      Confidentiality and Return of Employer Property.  



(a)    You agree that you will keep the terms and substance of this Agreement
and Release in strict confidence, and shall not divulge or furnish any
information relating to the contents of this Agreement and Release to any other
person, or entity, except to the extent required by law.   This prohibition
shall not apply to disclosures to your spouse, legal counsel or accounting and
financial advisors.   Either party may disclose this Agreement and Release to
enforce its terms.   You represent and warrant to Employer that up to and
including the date of this Agreement and Release, you have not disclosed to any
persons, other than to your spouse, legal counsel and accounting and financial
advisors, the terms or substance of this Agreement and Release.



(b)   Despite the termination of your employment, you acknowledge that you are
still bound by the terms of Section 18 of the Employment Agreement.

(c)    Within no later than seven days of the Termination Date, you will return
to Eric Ridenour all manuals, policies, building keys and passes, parking
passes, credit cards, telephone lists or directories, equipment and other
assets, and any other property owned by, provided by, prepared on behalf of
Employer or purchased with Employer's funds in your possession or control and
that you did not return on the Termination Date.   You further agree that if you
have in your possession or control any other confidential and proprietary
information or property owned by, prepared for, purchased by or provided to you
by Employer or any of Employer's subsidiaries or affiliates, you will
immediately return such material to Eric Ridenour.   You further acknowledge
that you have returned such property without making or keeping any copies of
such property.

 

6.      Non-solicitation and Non-disparagement .  

You acknowledge and agree that you have technical expertise and certain
non-public knowledge and information associated with Employer's business and
valuable business contacts with customers and potential customers of Employer
and its present and future subsidiaries ("Employer Group") and with
professionals in the industry.   In consideration of the amounts payable to you
under Section 2(b) of this Agreement and Release, the adequacy of which you
hereby acknowledge, you agree as follows:



(a)    For 12 months following your termination (the "Restricted Period"), you
agree that you will not directly or indirectly, either for yourself or on behalf
of any other any corporate or natural person, (i) recruit or otherwise solicit
or induce any employee, customer or supplier of Employer Group to terminate his,
her or its employment or arrangement with any member of the Employer Group or
otherwise change his, her or its relationship with a member of the Employer
Group, or (ii) hire or offer employment to, or retain or offer to retain as a
consultant, advisor, or in any other capacity (or cause or influence anyone to
hire or offer employment to, or retain or offer to retain as a consultant,
advisor, or in any other capacity) any person who was employed by a member of
the Employer Group at any time during the 12-month period immediately prior to
the Termination Date or who thereafter becomes employed by a member of the
Employer Group.   You acknowledge that even an unsuccessful solicitation of any
such employee will negatively impact the morale, commitment and performance of
the employee in question and that the occurrence of any action prohibited by
this Section 6(b) will cause substantial financial loss for which you shall be
personally responsible.

(b)   You agree that you will not (i) make any negative, unflattering,
accusatory, or derogatory remarks about any member of the Employer Group, any of
its products or practices, or any directors, managers, officers, agents,
representatives, members, equity holders, customers, suppliers or affiliates,
either orally or in writing, at any time, or (ii) take any action that might
reasonably be expected to cause damage or harm (reputational or otherwise) to
any member of the Employer Group; provided, that you may confer in confidence
with your attorney(s) and testify truthfully.

(c)    You agree that a violation of your obligations under this Section 6 will
seriously and irreparably injure the business of the Employer Group in a manner
that cannot be adequately compensated through money damages, and you agree and
irrevocably consent that the Employer Group will be entitled to entry of a
temporary restraining order, a preliminary injunction, a permanent injunction
and other appropriate equitable relief to enforce its rights against you and
without posting a bond.   This Section 6 is intended to be enforced to the
maximum extent permitted under Colorado law, and the parties intend that a court
should reform any unenforceable provisions so that the reformed provisions are
enforceable and will be enforced to the maximum extent permitted under Colorado
law.

(d)   Prior to accepting other employment or any other service relationship
during the Restricted Period, you shall provide a copy of this Section 6 to any
recruiter who assists you in obtaining other employment or any other service
relationship and to any employer or other person with which you discuss
potential employment or any other service relationship.



7.   Cooperation and Consultation.  

In consideration of the severance benefits described in Section 2(b) above, upon
Employer's written request, you agree to provide consulting services to Employer
up to a maximum of 40 hours per month, from the Termination Date until two
months          thereafter, and in performing such services you will reasonably
cooperate with and assist Employer in order to achieve an orderly transfer of
your responsibilities.   As additional consideration for your services after the
Termination Date, Employer will pay you $120 per hour for time that you actually
spend to perform services at Employer's request.   You will submit an invoice
for your services to Employer within 10 days of the end of each month in which
Employer requested services.



8.      Section 409A Compliance.  

The following rules shall apply, to the extent necessary, with respect to
distribution of the payments and benefits, if any, to be provided to Employee
under this Agreement. Subject to the provisions in this Section, the severance
payments pursuant to this Agreement shall be made only after the date of
Employee's "separation from service" (determined as set forth below) which
occurs on or after the date of Employee's termination of employment.



(a)  This Agreement is intended to comply with Section 409A of the Internal
Revenue Code ("Section 409A") to the extent applicable and the parties hereto
agree to interpret, apply and administer this Agreement in the least restrictive
manner necessary to comply therewith and without resulting in any increase in
the amounts owed hereunder by Employer.   The parties further agree to make any
corrections necessary and permitted to make the Agreement compliant with Section
409A.

(b)  It is intended that the termination be treated as an involuntary
termination of employment and that the lump sum payment provided in Section 2 of
this Agreement qualify to the maximum extent possible as a "short term deferral"
exempt from the application of Section 409A.

(c)  The determination of whether and when Employee's separation from service
from Employer has occurred shall be made in a manner consistent with, and based
on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).  
Solely for purposes of this Section, "Employer" shall include all persons with
whom the Employer would be considered a single employer as determined under
Treasury Regulation Section 1.409A-1(h)(3).

(d)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A
and the regulations and other guidance promulgated thereunder to the extent that
such reimbursements or in-kind benefits are subject to Section 409A.

(e)   Notwithstanding anything herein to the contrary, Employer shall have no
liability to Employee or to any other person if the payments and benefits
provided in this Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

 

9.      Limitation on Benefits and Compensation.   You acknowledge and agree
that except as expressly provided in this Agreement and Release, you are
ineligible for, disqualified from participating in, and shall not accrue or be
paid in any amount whatsoever any benefits, any salary, any severance,
separation or pay continuation, or any compensation in any amount or in any form
(including, without limitation, vacation and other paid days off, deferred
compensation, contingent compensation or bonus payments, or unvested stock
options as of the Termination Date.   You further acknowledge and agree that
except as expressly provided in this Agreement, all other benefits and
perquisites end on the Termination Date, unless otherwise required by law.

 

10.      Denial of Liability.   You understand and agree that this Agreement and
Release is not to be construed as an admission of liability on the part of any
person, firm or corporation released, liability being expressly denied.

 

11.      Authority and Non-assignment.   You expressly warrant that you have
authority to enter into this Agreement and Release and that you have not sold,
assigned, granted or transferred to any other person, corporate or natural, any
claim, action, demand or cause of action released by Section 4 of this Agreement
and Release.



12.      Voluntary Agreement.   You agree that your decision to sign this
Agreement and Release is entirely voluntary, and that you have enough
information about the Agreement and Release and the separation pay and benefits
that you will receive to decide whether to sign it.



13.      Miscellaneous.   (a) Successors and Assigns.   This Agreement and
Release shall be binding in all respects upon the successors and assigns of the
parties.   (b) Governing Law.   Colorado law shall govern this Agreement and
Release, without regard to conflicts of law principles.   (c) Severability.   If
a court of competent jurisdiction enters a final judgment or decision holding
invalid any non-material provision of this Agreement and Release, the remainder
shall be fully enforceable.   (d) Counterparts.   This Agreement and Release may
be executed in counterparts, each of which shall have full force and effect.  
(e) Integration.   Except as expressly provided herein, this Agreement and
Release constitutes the entire agreement between you and Employer and a complete
merger of all prior negotiations and agreements; provided that nothing in this
Agreement or Release shall amend, modify or otherwise change in any way any of
the provisions of the 2002 UQM Technologies, Inc. Equity Incentive Plan or the
UQM Technologies, Inc. Stock Bonus Plan, which shall remain in full force and
effect.   This agreement shall not be modified except in writing signed by the
parties or their authorized representatives.   (f) Headings.   The headings of
paragraphs herein are intended solely for the convenience of reference, and
shall not control the meaning or interpretation of any of the provisions of this
Agreement and Release.   (g) Gender and   Number.   Whenever applicable, the
pronouns designating the feminine, masculine, or neuter shall equally apply to
the feminine, masculine and neuter genders; the singular shall include the
plural and the plural shall include the singular.   (h) Subsequent Agreements.  
The parties agree that, upon the reasonable request of the other party, he, she
or it shall execute, acknowledge and deliver any additional documents that may
reasonably be required to carry out the intentions of this Agreement and
Release.   (i) Fees and Costs.   In any action or proceeding to enforce,
interpret, or seek damages for violation of this Agreement and Release, the
substantially prevailing party shall recover all reasonable attorneys' fees,
costs and litigation expenses, and both parties irrevocably waive any
constitutional or statutory right that either might have to a jury trial.

 

 

 

            IN WITNESS WHEREOF, this Agreement and Release has been executed on
the dates written below, to be effective on the later date.

 

            CAUTION -  READ BEFORE SIGNING BELOW!

            I, Ronald M. Burton, hereby certify that I have read the above
Agreement and Release and that I fully understand and voluntarily agree to the
same.   I have had the opportunity to consult with an attorney regarding the
meaning and effect of this Agreement and Release.   I understand that I had the
right to take 21 days to review this Agreement and Release before signing it,
and that if I signed before the expiration of the 21 days, I was not obligated
to do so.

 

By:

/s/RON M. BURTON                          

Name:

   Ronald M. Burton, Employee





STATE OF COLORADO                                                         )

                                                                                   
             ) ss.

COUNTY OF BOULDER                                                     
)          

            The foregoing instrument was acknowledged before me this 21 day of
May, 2012, by Ronald M. Burton.

             Witness my hand and official seal.      /s/ MARY B BRYTOWSKI Notary
Public My Commission Expires:   12-01-2014 [SEAL]

 

 

 



UQM TECHNOLOGIES, INC.

By:

/s/ DONALD A. FRENCH                        

Name:

Donald A. French

Title:

Treasurer

 

STATE OF COLORADO                                                         )

                                                                                   
             ) ss.

COUNTY OF WELD                                                           
)          

            The foregoing instrument was acknowledged before me this 1st day of
May, 2012, by Ronald M. Burton.

             Witness my hand and official seal.      A LEX M ARTINEZ Notary
Public My Commission Expires:   02/23/16 [SEAL]

                                                                       

 

 